           Case 1:21-cr-00041-JL Document 41 Filed 03/31/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE


UNITED STATES OF AMERICA )
                              )
            v.                )                    Docket No. 1:21-cr-00041-JL
                              )
IAN FREEMAN, ET AL            )
______________________________)


                                        APPEARANCE

        Please enter my appearance as counsel for the United States of America in the above-
entitled case.

                                                   Respectfully submitted,

                                                   JOHN J. FARLEY
                                                   Acting United States Attorney


                                                   By: /s/ John J. Kennedy
                                                   John J. Kennedy
                                                   Assistant U.S. Attorney
                                                   Bar No. 19557
                                                   53 Pleasant Street, 4th Floor
                                                   Concord, NH 03301
                                                   (603) 225-1552
                                                   john.kennedy2@usdoj.gov

Date: March 31, 2021


                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing Appearance was forwarded electronically by
ECF to counsel of record.


                                                   /s/_John J. Kennedy_________________
                                                   John J. Kennedy, AUSA
